t c memo united_states tax_court william c reichenbach petitioner v commissioner of internal revenue respondent docket no filed date william c reichenbach pro_se lynn m brimer for respondent memorandum findings_of_fact and opinion laro judge on date respondent issued a notice_of_deficiency to petitioner based on his failure_to_file federal_income_tax returns for and and report income from the receipt of wages gain from the sale of property and taxable_distributions from qualified_retirement_plans respondent determined deficiencies and additions to tax as follows year deficiency dollar_figure big_number additions to tax sec sec_6651 dollar_figure big_number dollar_figure big_number petitioner petitioned the court on date to redetermine respondent's determination of these deficiencies and additions to tax we must decide whether petitioner is liable for the deficiencies determined by respondent whether petitioner is liable for the additions to tax determined by respondent under sec_6651 whether petitioner is liable for the additions to tax determined by respondent under sec_6654 and whether petitioner is liable for a penalty under sec_6673 we hold for respondent on all issues we also hold that petitioner is liable for a penalty under sec_6673 and require him to pay to the united_states a penalty of dollar_figure unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in lake michigan when he petitioned the court during and petitioner was employed by and received wages from general motors corp totaling dollar_figure and dollar_figure respectively on date petitioner sold property located in essexville michigan for dollar_figure petitioner had purchased this property in or around for dollar_figure during petitioner received two distributions from qualified_retirement_plans dollar_figure from his individual_retirement_account maintained by merrill lynch and dollar_figure from general motors hourly-rate employees' pension_trust during and petitioner did not file federal_income_tax returns or make any estimated_tax payments petitioner had dollar_figure and dollar_figure respectively in federal income taxes withheld from his wages respondent determined that petitioner should have reported income as follows for dollar_figure in wages and dollar_figure in net capital_gains for dollar_figure in wages and dollar_figure in taxable at the end of petitioner wa sec_58 years old see sec_72 the notice_of_deficiency identifies petitioner's net continued distributions respondent also determined that petitioner was liable for additional tax under sec_72 after an adjustment for the standard_deduction of a married-filing-separate individual respondent calculated petitioner's and tax_liabilities at dollar_figure and dollar_figure respectively respondent credits petitioner for dollar_figure and dollar_figure in federal income taxes withheld for and respectively to be applied against the determined deficiencies opinion as an initial matter petitioner moved during trial to have his case dismissed for lack of jurisdiction he contends that the court lacks jurisdiction to hear cases involving withholding taxes and that withholding taxes are in issue in this case we disagree petitioner failed to file federal_income_tax returns and report income petitioner's federal_income_tax liabilities are in issue respondent issued a valid notice_of_deficiency and petitioner filed a timely petition with the court consequently the court has jurisdiction over this case and we shall deny petitioner's motion see sec_6212 sec_6213 and sec_6214 see also 98_tc_613 83_tc_626 continued capital_gain as dollar_figure based on petitioner's sale of property at a sale price of dollar_figure and a basis of dollar_figure respondent now concedes that petitioner's basis in the property is dollar_figure and that his net_capital_gain is dollar_figure as to all issues respondent's determinations are presumed correct and the burden is on petitioner to show that the determinations are wrong rule a 290_us_111 i respondent's deficiency determination the first issue for decision is whether petitioner is liable for the deficiencies determined by respondent respondent's deficiency determinations are based on petitioner's receipt of wages gain from the sale of property taxable_distributions from qualified_retirement_plans and the sec_72 10-percent additional tax for early distributions from qualified_retirement_plans instead of attempting to challenge the merits of respondent's determinations petitioner raises numerous tax_protester arguments we shall not address petitioner's assertions as to the validity of the federal_income_tax system with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir sec_61 defines an individual's gross_income as all income from whatever source derived respondent determined that compensation_for services gains derived from dealings in among other things petitioner makes the following arguments that wages are not taxable_income and that the forms w-2 show only employment_taxes withheld and not any kind of tax owed by him property and distributions from qualified_retirement_plan sec_5 were includable in petitioner's gross_income for the years in issue and that the distributions from qualified_retirement_plans were subject_to additional tax under sec_72 petitioner presented neither evidence nor argument that showed error in respondent's determinations consequently with the one modification to reflect respondent's concession as to petitioner's increased basis in the property sold we sustain the deficiencies determined by respondent ii sec_6651 -- failure_to_file respondent determined that petitioner is liable for additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return timely unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect see 86_tc_1253 a failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return at trial petitioner testified that he had an additional dollar_figure basis in the property due to a corresponding payment made to his ex-wife as part of their divorce settlement petitioner submitted no documentation or additional evidence in support of his claim and we do not find his testimony credible therefore petitioner realized gain in the amount of dollar_figure and because petitioner has failed to show any exemption from the recognition of that gain it is fully includable in his gross_income for see sec_61 sec_1034 sec_1221 see sec_72 sec_402 sec_408 within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioner admittedly filed no returns for and although the amount of income he received required him to do so see sec_6012 we find that petitioner's failure_to_file was not due to reasonable_cause we sustain respondent's determination on this issue iii sec_6654 -- failure to pay estimated income_tax respondent determined that petitioner underpaid his estimated income_tax and is liable for additions to tax under sec_6654 where payments of tax either through withholding or by making estimated_tax payments do not equal the percentage of the total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic absent a showing that the taxpayer has met one of the exceptions contained therein see 91_tc_874 tillman v commissioner tcmemo_1996_8 because petitioner has not shown that any one of the exceptions applies we sustain respondent's determination on this issue iv section 6673--penalty awarded by court we decide sua sponte to impose a penalty upon petitioner under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner persisted in maintaining his frivolous arguments throughout this proceeding even after being warned by the court and after having received notice from the court in a prior case on the basis of the record we conclude that the proceedings herein were instituted primarily for delay and that petitioner's position is both frivolous and groundless accordingly we exercise our discretion and award a penalty to the united_states under sec_6673 in the amount of dollar_figure see coulter v commissioner 82_tc_580 82_tc_403 we have reviewed petitioner's other arguments and find them to be without merit to reflect the foregoing petitioner was before this court in reichenbach v commissioner tcmemo_1995_369 affd without published opinion 99_f3d_1139 6th cir in that case we found petitioner's shopworn tax-protester type arguments to be without merit an appropriate order will be issued and decision will be entered under rule
